 In the Matter Of FANNY FARMER CANDY SHOPS, INC.andCoRIRIITTEEFOR INDUSTRIAL ORGANIZATIONCase No. C-532.-Decided December 7, 1938Confectionery and Candy Manufacturing Industry-Interference, Restraint,and Coercion:opposition to outside union expressed through suggestion that'employees elect committee to bargain with respondent; inquiries as to activitiesandmembership-Company-Domi/iiated Union:employees' collective bargainingcommittee initiated and sponsored by employer ; domination of and interferencewith formation and administration, support ; participation and representationon committee, of supervisory employee ; disestablished, as agency for collectivebargaining; contracts invalidated-Conti act: depriving employees of right tostrike and right to demand written contract or closed shop with outside union ;individualcontracts-Discrimination:discharges : for union activities ; chargesof,not sustained as to twoemployees-Renustatement Oidered-Back Pay:awarded-Regular and Substantially Equivalent Employment-Employee Status.Mr. Will Maslow,for the Board.Mr. George D. Zahm,of New York City, for the respondent.Liebman, Robbins & Pressman, by Mr. Milton B. Eulau,for theC. I. O.Mr. Richard Salant,of counsel to the Board.DECISIONANDORDERSTATEINIENT 01, THE CASE,Upon charges and amended charges duly filed by the Committeefor Industrial Organization, herein called the C. I. 0., the NationalLabor Relations Board, herein called the Board, by Elinore M. Her-rick, Regional Director for the Second Region (New York City), issueda complaint, dated December 23, 1937, against Fanny Farmer CandyShops, Inc., New York City, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1),(2), and (3) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.The complaint alleged in substance (1) that the respondent discrimi-nated in regard to hire and tenure of employment to discourage mem-bership in a labor organization by discharging and refusing to10 N. L. H B., No. 19.288 DECISIONS AND ORDERS289reinstate certain named employees; (2) that the respondent domi-nated and interfered with the formation and administration of a labororganization known as the Collective Bargaining Committee of the Em-ployees of Fanny Farmer Candy Shops, Inc., and contributed supportto it; and (3) that by these and other acts and conduct, the respondentinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed by Section 7 of the Act.On December 23,1937, copies of the complaint, accompanied by notice of hearing, wereduly served upon the respondent,' the C. I. 0., and the CollectiveBargaining Committee of the Employees of Fanny Farmer CandyShops, Inc., herein called the Committee.On December 31, 1937, the respondent filed an answer denyingthe alleged unfair labor practices and alleging as separate defenses(1) that the respondent's business is not interstate in character oreffect; (2) that since the C. I. O. has no members among the em-ployees of the respondent, it has no legal interest or authority to fileany charges with the Board; (3) that the respondent has presentlyin effect valid collective bargaining agreements with its employees andany attempt to interfere therewith would burden the business of therespondent in violation of the intent of the Act; and (4) that thecharge does not contain the full name and address of the organizationmaking the charge, that the complaint contained unsupported allega-tions not based upon properly filed charges with respect thereto, andthat all proceedings against respondent are irregular and void.Pursuant to notice, a hearing was held in New York City onJanuary 6, 7, and 8, 1938; before Joseph Maguire, the Trial Examinerduly designated by the Board.The Board, the respondent, and theC. I. O. were represented by counsel and participated in the hearing.Although served with notice, the Committee did not appear at thehearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all the parties.Prior to the hearing, the respondent filed a motion for a billof particulars concerning the amended charge and the complaint.Prior to the opening of the hearing a bill of particulars wasfurnished the respondent concerning the complaint but the motionfor a bill of particulars concerning the amended charge was deniedby the Trial Examiner.Counsel for the Board moved to strike outthe respondent's second and fourth defenses.The Trial Examinerreserved decision and subsequently, in his Intermediate Report,i The complaint served on December 23, 1937, was accompanied by a copy of the originalcharge, dated September 9, 1937.An amended charge, including allegations of unfairlabor practices within the meaning of Section 8 (2), bore September 21, 1937, as thefiling dateA copy of this amended charge was served upon the respondent on December28, 1937, with a duplicate of the complaint attached.There was no variation betweenthe complaints served on December 23 and December 28. 290NATIONAL LABOR RELATIONS BOARDgranted this motion.At the close of the Board's case, and again atthe end of respondent's case, the respondent moved to dismiss thecomplaint.The motions were denied.At the close of the hearing,counsel for the Board moved to amend the complaint to conform tothe evidence.It was stipulated that this motion was not intendedto add new unfair labor practices or to alter the theory of the oldcharges, but only to correct inaccuracies as to date, name, and place.There was no objection and the motion was granted.These rulingsare hereby affirmed.On March 30, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the respondent andthe Union, in which he found that the respondent had engaged inunfair labor practices affecting commerce as alleged in the complaint,except that the respondent had not engaged in unfair labor practicesby discharging George Galea and Joseph Damelio.He recom-mended (1) that the respondent cease and desist from engaging inthe unfair labor practices; (2) that it reinstate with back pay theemployees found to have been discriminatorily discharged and not yetreinstated; (3) that it give back pay to the employees found to havebeen discriminatorily discharged but subsequently reinstated; (4)that it cease and desist from recognizing the Committee and com-pletely disestablish it as representative of employees of the respond-ent; (5) that it cease and desist from giving effect to the individualcontracts of employment with its employees, and that it post propernotices to such effect.On April 20, 1938, the respondent filed exceptions to various rul-ings of the Trial Examiner and to the Intermediate Report.Al-though oral argument on the exceptions had been requested by therespondent and argument was scheduled to be held before the Board.onMay 5,1938, on May 4, 1938, counsel for the respondent waivedappearance and no argument was held. In lieu of oral argumentthe respondent filed a brief.The Board has reviewed the rulingsof the Trial Examiner on objections to the admission of evidence andon other motions not specifically mentioned above, and finds that noprejudicial errors were committed.His rulings are hereby affirmed.The Board has also considered the exceptions to the IntermediateReport and finds them to be without merit.Upon the entire record in the case, the Board makes the follow-ing :FINDINGS OFFACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a New York corporation with its principaloffice and place of business in Rochester, New York, and is engagedin the manufacture, sale, and distribution of candy, confectionery, DECISIONS AND ORDERS291and related products. It has a factory in Brooklyn, New York,aswell as other factories in Rochester, New York; Cambridge,Massachusetts;Detroit,Michigan; and Minneapolis,Minnesota.The respondent also operates retail stores for the sale of its products.Each factory supplies its finished products to the respondent's retailstores in its assigned geographical' area.Only the Brooklyn factory is involved in this proceeding. In themanufacture of its products at the Brooklyn factory, the respondentpurchases nuts, molasses, cocoanut oil, flavoring agents, and otherproducts.Eighty per cent of such raw materials, excluding sugarand chocolate, are shipped to the Brooklyn plant from points outsideofNew York State. The sugar and chocolate are refined ormanufactured, or both, in New York State, from - cocoa beans andsugar shipped to New York State from sources outside the, State.Twenty-five per cent -of the finished products manufactured in theBrooklyn plant are shipped to retail stores of the respondent in theDistrict of Columbia, New Jersey, and Pennsylvania.The respond-ent employs approximately 135 employees at the Brooklyn plant.-IT.THE ORGANIZATIONS INVOLVEDThe Committee for Industrial Organization is a labor organiza-tion.United Candy and Confectionery Workers,` Local No. 606,herein called the United, is a labor organization affiliated with theC. I. O. admitting to membership employees of the respondent.Ap-plication cards seeking membership in the C. I..:O. and signed ,byemployees of the respondent were later transferred by the C. I. O.to United.The Collective Bargaining Committee of the Employees of FannyFarmer Candy Shops, Inc., is a labor organization designed to repre-sent all the respondent's employees.III.THE UNFAIR LABOR PRACTICESA. The dischargesEarly in September 1937, Confectionery Workers Union of GreaterNew York, herein called the Confectionery Workers, an unaffiliatedlabor organization, began a campaign to organize the respondent'semployees for the purpose of dealing with the respondent concerningwages, hours, and other conditions of employment.On September1 itnd 2, 1937, printed leaflets were distributed among the employeesof the respondent, announcing a meeting to be herd by the- Confec-tioneryWorkers on the evening of September 2 at the Leiiruth Hall,near the factory of respondent.Several employees understood thatthe ConfectioneryWorkers was affiliated with the C. I. 0., and it 292NATIONAL LABOR RELATIONS BOARDappears that Frazini, the organizer of the Confectionery Workers,did intend to affiliate with the C. I. O.The C. I. 0., however, subse-quently refused to issue a charter to the Confectionery Workers.Cronin, the general manager of the respondent's plant and aminority stockholder, told individual employees that they could at-tend the Lenruth Hall meeting, but warned them not to sign any-thing, or pay any money, since Frazini had no charter and "mightbe a fakir or something." Cronin admitted that he advised theemployees who were going to the meeting to "look up his (Frazini's)police record before they paid any money over to Frazini."Hefurther testified that he did not know whether Frazini actually didhave a police record.The Lenruth Hall meeting on September 2, 1937, was attended by40 to 60 of the respondent's employees, including a number of fore-men.On September 3, 1937, the clay following the Lenruth Hallmeeting, Cronin asked Durso, a foreman, whether he had gone to themeeting and whether he "found out anything."Durso replied thathe went to the meeting "to find out for my own self what it was allabout."Although it is not clear that he received from Durso theinformation he was seeking, it is clear from this incident that Croninwas concerned about the Lenruth Hall meeting and made inquiriesabout what had happened there. The discharges discussed below, oc-curred on the three working days following the Lenruth Hall meeting.David Saribegan his employment With the respondent in Septem-ber 1933.For the 2 years preceding his discharge, Sari worked stead-ily as a candy maker's helper, at a weekly wage of $17. Sari attendedthe Lenruth Hall meeting.At 3: 00 p. m. on September 3, the dayfollowing the meeting, Cronin and Ironsides; the plant superintend-ent, came to his department and talked with Russo, Sari's foreman.Shortly thereafter, Russo came over to Sari and told him that he wasdischarged.Sari testified that upon asking for the reason for his dis-charge, Russo replied that Cronin had told him ' to let Sari go, andthat Cronin had said to Russo, "I warned you to tell your boys notto attend."Sari further stated that Russo told him that Russo pro-tested to' Cronin that he had attended the meeting himself, and thatCronin answered, "let them go anyhow.Tell them we want menhere who have moustaches."Cronin denied having made these remarks to Russo. Ironsides wasnot called by the respondent to testify. In view of Cronin's opposi-tion to the employees' actively participating in the meeting and inview of Cronin's questioning Durso concerning who attended, we findthat Cronin's denials are not worthy of credence.Russo denied both that Cronin had made such remarks to him andthat he reported the remarks to Sari.Russo attributed Sari's dis- DECISIONS AND ORDERS293charge to several arguments he had had with Sari. Several weeksprior to Sari's discharge, Sari and Russo had an argument relating to,the proper time to remove the chocolate from the machines.Russoadmitted, however, that he had had no argument with Sari on theday of the discharge, or since this disagreement of some weeks before.Russo explained that he had not discharged Sari until September 3because he had been "waiting for that word" from Cronin. Russo saidthat "that word" finally arrived on September 3, when Cronin, whilepassinb through Russo's department, asked Russo "how things weregoing."Russo testified that he then told Cronin that things wererunning smoothly except for trouble with Sari and Galea.Accord-ing to Russo, Cronin then said, "All right, if you are head of thedepartment you don't have to tell me what to do.You know whatto do." It was on the basis of this statement, Russo testified, thathe finally discharged Sari and Galea.The Trial Examiner, who had the opportunity of observing thewitnesses, resolved their conflicting testimony by finding that Sari hadbeen discharged because of his attendance at the Lenruth Hall meet-ing.Examination of all the evidence satisfies us that his finding wascorrect.It appears from Russo's own testimony that Cronin was ac-customed almost daily to walk through the plant and ask the foreman"how things were going."Yet it was not until the day following theLenruth Hall meeting, several weeks after the argument to whichRusso attributed the discharge, that Russo finally reported his troublewith Sari to Cronin and received "that word" to discharge Sari.These facts convince us of a causal connection between Sari's attend-ance at the Lenruth Hall meeting and his discharge.Russo also attributed Sari's discharge to the fact that Sari waswont to smoke and read newspapers in the toilet during workinghours.Cronin, however, admitted that it was not until Russo's testi-mony. at the hearing that he learned of Sari's alleged loafing in thetoilets.The evening following his discharge Sari signed a C. I. O. appli-cation card.On the next day he appeared in front of the plant tosolicit applications.These activities led Cronin to term Sari an"agitator" in his testimony.We find that the respondent discharged Sari because he attendedthe Lenruth Hall meeting.We further find that by discharging Sarion September 3, 1937, and refusing to reinstate him thereafter, therespondent discriminated in regard to his hire and tenure of em-ployment, thereby discouraging membership in a labor organization,and interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act. Sari hasnot found other employment since his discharge, although he has147841-39-vol. 10-20i 294NATIONAL LABOR RELATIONS BOARDapplied at three places.Sari desires to return to his former positionin the employ of the respondent.George Galeabegan his employment with the respondent on Octo-ber 7, 1935.For the year and a half prior to his discharge on Septem-ber 3, 1937, he was employed as a candy maker's helper at $17 a week.He testified that on September 2 Cronin told him he could go tothe Lenruth Hall meeting, but "don't sign anything. I'm the boss. Iwill do the hiring and firing."On September 3, following the con-ference between Russo, who was also Galea's foreman, Cronin, andIronsides, Russo told Galea that he was discharged.Galea testifiedthat Russo told him, at the time of his discharge, that he was dis-,charged for "going to a union meeting," and that Cronin had toldRusso to discharge Galea for attending a meeting but to "blame iton the argument." This testimony was denied by Cronin and Russo.Russo's explanation of Galea's discharge was that Galea loafed andhad had an argument with Russo concerning an order which Galeaasserted required him to do "two things at once." Ironsides, thesuperintendent, intervened in the argument and asked Russo to giveGalen another chance.Immediately after his discharge, Galen signed a C. I. O. applica-tion card.On September 28, Galea was rehired on promising Croninto obey the new superior to whom Galea was assigned.Galea tes-tified that he had returned to work because of a telephone messagefrom Cronin requesting his return.Galea was insistent on this point.On the next day of the hearing, however, Galea voluntarily returnedto the witness stand to retract this portion of his testimony and to,explain that he had called on Cronin to request reinstatement.The circumstances surrounding Galea's discharge create grave sus-picion concerning the respondent's motives and reasons for such dis--charge.The argument to which Russo attributed Galea's dischargehad occurred a considerable period before the actual discharge.Asin the case of Sari, Russo had ample opportunity to dispense withGalea's services, yet the discharge did not occur until the day fol-lowing Galea's attendance at the Lenruth Hall meeting.Finding, however, that Galea's retraction concerning the circum--stances surrounding his reinstatement "cast a cloud on the balance ofhis testimony," the Trial Examiner dismissed the complaint with re-spect to - Galea.Galea's testimony concerning his discharge is notwithout corroboration by Sari.Although there is doubt whetherthe Trial Examiner's finding and recommendation concerning Galeaare correct, we will not disturb them since the Union filed no excep-tions to the Trial Examiner's findings and recommendations.Wewill dismiss the allegations of the complaint that Galea was dis-charged for Union membership or activity. DECISIONS AND ORDERS295The discharges of Barbieri,Haigney,and RizrruttoVictor Barbieribegan his employment with the respondent inOctober 1932.In 1933 he left the respondent's employ for 5 months ;again in 1936 he was absent because of a hand injury. Since his re-turn in 1936,he had been continuously employed by the respondentuntil his discharge on September 3, 1937.At the time of his dis-charge, Barbieri was earning$18 a week as an experienced candymaker's helper.On September 2, 1937, Barbieri attended the Lenruth Hall meet-ing, at which he was elected chairman of the organizing committee.At 4: 30 on the afternoon of September 3, Ironsides told Barbieri,"You are discharged, Victor, I am sorry this had to happen. It isnone of my doings."There had been no complaints about Barbieri'swork.In fact, he had received a $1 a week increase in salary 2 monthsbefore his discharge.Immediately after his discharge, Barbieri signed a C. I. O. appli-cation card.Several days later, Corsentino, an employee of the re-spondent, visited Barbieri and told him that Cronin had acceded tothe employees' request that he be reinstated.On September 20, Croninrehired Barbieri, saying, "Let's forget about this . . . if you go up-stairs anddo your work, I'll give youa raise."Two weeks later,Barbieri received a $2 a week increase in salary.FrancisHaigneybegan his employment with the respondent onOctober 1, 1934.Except for a 2-week lay-off in 1935, he worked con-tinuously until the time of his discharge on September 3, 1937.Atthe time of his discharge, Haigney was earning $19 a week in thehard-candy miscellaneous department.Haigney attended the Lenruth Hall meeting on September 2 andwas elected "assistant chairman or something."On September 3Ironsides told Haigney that his services were "no longer required untilfurther notice."When Haigney asked the reason,Ironsides gave noanswer.Some weeks later, an employee of the respondent told Haigney toreport back to work.On September 21, subsequent to the C. I. O.'shaving filed charges with the Regional Director concerning these dis-charges, Cronin rehired Haigney, telling him that he should "just goback up and mind my own business" and "to tell the Board the truthon going before it.".Haigney obtained no other employment between the time of hisdischarge and the time of his reinstatement.Late in August 1937,he requested time off for the week beginning on September 12 so thathe could go on his honeymoon.This request had been refused by therespondent.At the hearing, Haigney stated that he was "more inter- 296NATIONAL I,AL3OR RELATIONS BOARDested in spending that week with his bride" than in returning to thefactory, and that in any event he would not have worked the week ofSeptember 12.The Trial Examiner accordingly excluded that weekin computing the back pay due Haigney.Michael Rizzuttohad been employed by the respondent for 9 yearsprior to his discharge on September 3.He had discontinued work on2 occasions, but he had never been laid off.For the 3 or more yearsprior to his discharge, Rizzutto had worked steadily in the hard-candymiscellaneous department, of which he was foreman.At the time ofhis discharge Rizzutto was earning $24 a week.Rizzutto attended the Lenruth Hall meeting on September 2 andwas elected a member of the organizing committee.The followingday Ironsides approached him and said, "I am sorry; I will let youknow on further notice."Rizzutto thereupon left the factory.Twoweeks later an employee of the respondent told Rizzutto to reportback to work. Rizzutto was rehired, and shortly afterwards receiveda raise of $2 a week. Cronin, in his testimony, termed Rizzutto an"agitator."The respondent ascribed the discharges of Barbieri, Haigney andRizzutto to a "seasonal lull."The evidence does not sustain that con-tention, but on the contrary shows that the Christmas rush in therespondent's business begins just after Labor Day.Several of thepositions, left vacant as a result of the discharges, had to be filled bytransfers from other departments.One witness testified that oil.September 7, because of the discharges "we were short-handed .. .and we had to double up." As to Rizzutto, not only does the evidenceshow that the hard-candy miscellaneous department is unaffected byseasonal lulls, but he also was the foreman of the department and anemployee of long service who would not be the first one to be dis-charged even, if a lull did occur.Haigney, too, was an employee ofseveral years' standing and was in the hard-candy miscellaneous de-partment.Finally, Barbieri had never been laid off in his 5 years':'employ even though there had been seasonal lulls during that period.Thus it appears not only that there was no lull at this time but thatthese employees would be unaffected even if there had been a lull.The respondent further contends that attendance at the LenruthHall meeting was shown not to be a cause of these discharges, or ofthe other discharges involved in this case, because between 40 to.60 employees attended the meeting and yet only 8 were discharged.The respondent argues that, therefore, attendance at the meetingcould not have been the reason for these discharges.Failure to,discharge more employees is, however, a meager indication of goodfaith.A judicious selection of discharges can discourage unionactivity as effectively as wholesale discharges, and without such DECISIONS AND ORDERS297dislocation to the respondent's operations as might attend the lattercourse.That the other employees who attended the Lenruth Hallmeeting nevertheless retained their employment does not, under thecircumstances, show that the employees who were discharged weredischarged for reasons other than their union activities.The circumstances disclosed by the record establish the discrimi-natory nature of the discharges of Barbieri, Haigney and Rizzutto.They had been in the respondent's employ for several years and hadbeen working steadily for, a long period prior to their discharge.Their work was satisfactory.Each attended the Lenruth Hallmeeting and was elected to an office in the Confectionery Workers;the very clay following this meeting, each was discharged withoutexplanation by the respondent.The close relationship in time be-tween their activities at the meeting and.their discharges, coupledwith the respondent's failure to present any convincing reason forthe discharges, lead to the conclusion that Barbieri, Haigney, andRizzutto were discharged because they attended the Lenruth Hallmeeting.We find that the respondent discharged Victor Barbieri, FrancisHaigney, and Michael Rizzutto, on September 3, 1937, because theyattended the Lenruth Hall meeting.We further find that therespondent, by such discharges, discriminated in regard to hire andtenure of employment, thereby discouraging membership in a labororganization, and interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.Anna Caputobegan her employment with the respondent in Sep-tember 1935.She did not work from March to August 1936, becauseof an operation, but after August 1936, she worked steadily as afeeder in the chocolate enrober department, earning $14 a week.Caputo attended the Lenruth Hall meeting on September 2.OnSeptember 3, after eating her lunch at her home near the factory,she hurried back to the lunchroom on the sixth floor of the respond-ent's plant and there solicited signatures to C. I. O. applicationcards.The testimony regarding the events and Caputo's conduct in thelunchroom is somewhat conflicting.Mrs.May Leister, one of theemployees in the room, testified that Caputo had threatened thatifLeister did not sign, she would have to pay Caputo $10. Leisteralso testified that Caputo had created a commotion in the room bystanding on tables and chairs and using abusive language.Caputodenied this testimony.Leister herself retracted her testimony regard-ing Caputo's standing on tables and chairs and generally modifiedher testimony concerning the "commotion" allegedly created by 298NATIONAL LABOR RELATIONS BOARDCaputo.An employee testified that Caputo threatened her with theloss of her job if she did not sign.This employee immediatelyreported the activities of Caputo to a forelady.Later that same afternoon, according to the testimony of Durso,Caputo's foreman, Cronin came to Durso's department and asked,"Who is Caputo in here? She is the one that tried to 'start thetrouble.I don't know anything about it. I heard it upstairs. Sheis talking to two other people about union and stuff. I don't wantthat going around the building. If they want to do anything likethat, let it be outside the building, not in here."Cronin had previ-ously been advised of the happenings in the lunchroom by thesuperintendent, to whom Cronin had said, "If that is what hap-pened, discharge her right off the reel."At 4:30 p. m. on September3 Ironsides discharged Caputo, saying, "It's not my doing; it'sCronin's.I'm surprised at you; I never expected a thing like thatof you."Immediately after her discharge Caputo signed a C. I. O. appli-cation card.The following day she returned and handed out appli-cation cards in front of the plant.Cronin came out to watch, andthen told Province Bier, who had also been discharged the previousday and who was distributing the cards with Caputo, that Miss Bier"could have her job back if she used her head and kept quiet."Bierthereupon walked into the plant and resumed her job.Caputo thenrequested permission of Cronin to go in and talk to the girls.Croninrefused and stated that Caputo could never work for Fanny Farmeras long as he was "boss of the concern." In his own testimony,Cronin termed Caputo an "agitator."The evidence supports the Trial Examiner's finding that Caputowas discharged for her union activities.Durso, Caputo's foreman,testified that he had always found her work satisfactory.The al-leged "commotion" created by Caputo dissolved on closer examina-tion to ordinary persuasion and solicitation during the lunch hour.One of the employees, who admitted hostility to unions and whoaccused Caputo of having threatened her with the loss of her job ifshe did not sign a card, herself testified that Caputo spoke quietly.Leister, who had testified to Caputo's alleged demand for $10 saidthat she did not report this to Cronin until 2 weeks later.Further,although she testified that other girls in the room heard Caputo'sthreat,Leister's charge was unsupported by any other evidence.Cronin's remarks to Durso show that he was less disturbed by any"commotion," than by the fact that Caputo had been active in thelunchroom in behalf of the C. I. O.His indignation at Caputo'sC. I. O. activities within the plant was in marked contrast to the freeuse he made of company time and property in creating the Commit-tee, as discussed below.We find that even if Cronin believed that DECISIONS AND ORDERS299'there actually was a commotion in the lunchroom, her activities,rather than the methods she may have employed, were the reason forCaputo's discharge.We find that the respondent discharged Caputo because she at-tended the Lenruth Hall meeting and engaged in other union activi-ties.We further find that by the discharge of Caputo on September3, 1937, the respondent discriminated in regard to her hire and tenureof employment, thereby discouraging membership in a labor organi-zation, and interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act.In October 1937, Caputo obtained what she termed "regular" em-ployment at another candy factory, earning amounts varying from$13 to $15 a week.On December 24 she was discharged from this job.She desires to return to the employ of the respondent.The re-spondent contends that Caputo obtained substantially equivalent em-ployment elsewhere and, therefore, had lost her status as an employeeof the respondent.While we do not concede that the obtaining ofother regular and substantially equivalent employment would deprivethe Board of power to reinstate an individual who had been dis-charged for union activity, it should be noted that Caputo was not em-ployed at the time of the hearing.We find that, since Caputo hadbeen employed elsewhere for only three months, since she was notemployed at the time of the hearing, and since she desired to be re-instated by the respondent, she had not obtained regular and sub-stantially equivalent employment and did not lose her status as anemployee of the respondent.Frances Stallonehad worked for the respondent prior to her dis-charge on September 4, 1937, for 4 years, the last 2 steadily.At thetime of her discharge, she was earning $15 a week as a candy packer.Stallone did not attend the Lenruth Hall meeting.On the eve-ning of September 3, 1937, she signed a C. I. O. application card.Although Stallone did not tell anyone that she signed the card, sheappeared in front of the respondent's plant before working hours onSeptember 4 and openly distributed C. I. O. application cards.Sometime later the same day, May Walker, Stallone's forelady, came toher and said, "I have nothing to do with this. I have to dischargeyou."May Walker was not called by the respondent to explain ordeny this statement and we find that she made it.Stallonewaslater notified through her brother-in-law, Rizzutto, thatshe should return to work. She was rehired on September 20.WhenStallone saw Ironsides at the plant on that day, he told her that shecould return to work under the same conditions as Rizzutto.No explanation is offered by the respondent for Stallone's discharge.The discharges discussed above occurred on September 3, the day afterthe Lenruth Hall meeting.Stallone did not attend that meeting; 300NATIONAL LABOR RELATIONS BOARDher first organizational work took place on September 4. The fact thatshe was not discharged with the other employees on September 3, butwas discharged immediately after her distribution of the C. I. O.cards on September 4, convinces us that she was discharged for herunion activities.We find that the respondent discharged Stallone because she en-gaged in union activities.We further find that by the discharge ofStallone on September 4, 1937, the respondent discriminated in regardto her hire and tenure of employment, thereby discouraging member-ship in a. labor organization, and interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed bySection 7 of the Act.Edward Nelsonbegan his employment with the respondent onAugust 3, 1937, as a candy maker's helper at $16 a week.Heattended the Lenruth Hall meeting on September 2, and on Sep-tember 3 he signed a C. I. O. application card.On the morn-ing of September 7 Ironsides asked Nelson whether he had signeda union card, and Nelson told him that he had. Ironsides asked atleast two other employees the same question. In the afternoon of thesame day, Ironsides asked Nelson whether Nelson had told lum thatlie signed a card.When Nelson again said that he had, Ironsides re-plied, "Check out, because you are finished; we cannot have you hereif you cannot stand on your own two feet instead of having a uniondo it for you."Nelson then checked out and has not since been re-hired.Neither Ironsides nor Groia, who was Nelson's foreman andpresent at his discharge, was called by the respondent to testify con-cerning the discharge.The respondent attributed Nelson's discharge to the fact that hehad only recently been hired, that he had been hired only as a "tem-porary" helper, and that Nelson was inexperienced.Nelson testifiedthat he understood his job was "permanent," and that he was aware ofno complaints about his work. No evidence was offered by the respond-ent to show that Nelson's work was unsatisfactory.We find that thereasons assigned by the respondent at the hearing for Nelson's dis-charge were not the true reasons, and that the circumstances surround-ing his discharge were substantially as testified to by Nelson.We find that the respondent discharged Nelson because he attendedthe Lenruth Hall meeting and joined the C. I. O.We further find thatby the discharge of Nelson on September 7, 1937, the respondent dis-criminated in regard to his hire and tenure of employment, therebydiscouraging membership in a labor organization, and interfering with,restraining, and coercing its employees in the exercise of the rightsguaranteed by Section 7 of the Act.Since his discharge on September 3 Nelson has worked intermittentlyas a temporary shipyard worker, earning from $22 to $29 a week de- DECISIONS AND ORDERS301pending on overtime.He desires to return to the employ of therespondent because of the regularity of the work.-Joseph Dameliobegan working for the respondent as a candy maker'shelper on August 31, 1937, about a week prior to his discharge.Heattended the Lenruth Hall meeting on September 2. On September 7,the day after Labor Day, Damelio was asked by the plant superin-tendent whether or not he had signed a C. I. O. card. Damelio repliedthat he did not know. In fact, he had not signed a C. I. O. card. Thatafternoon, Damelio was discharged.He admitted at the hearing thatIronsides had said that he was being discharged because he was "not fitas a candy maker's helper."Damelio's own testimony and demeanor at the hearing indicatedhis general incapability.He did not know the name or the address ofthe person for whom he worked wheeling coal after his discharge, al-though he had been employed there about a month.He could notremember any part of recent and lengthy conversations had with himbecause he was "looking around" and paying no attention. The TrialExaminer found that the respondent discharged Damelio for unfitness,and dismissed the allegations of the complaint with respect toDamelio's discharge.We find that the record does not support the allegations of the com-plaint that Damelio was discharged for union membership or activity.B. The formation of the Committee; the contracts; interference,restraint, and coercionImmediately after the Lenruth Hall meeting on September 2 theC. I. O. began to organize the employees of the respondent.On Sep-tember 3, at 5: 30 p. in., the C. I. O. held an informal meeting near therespondent's plant, and shortly thereafter informed the respondent thatit represented a majority of the respondent's workers.On September 4, after lunch and after his conversation with Caputo,referred to above, Cronin called a meeting in the plant, requesting allemployees to attend.At the meeting, Cronin spoke for about 15minutes and stated that, although employees were free to join anyunion they pleased, union membership was not and would not be a con-dition requisite to employment in the plant.He stated that there wasno need for an outside union and that the plant would remain an openshop.On or about September 8 Cronin requested and obtained from apolice captain, who was a friend of Cronin's, "police protection" forhis workers. Two or three police cars responded to this request. Croninattributed both the September 4 meeting and the "police protection" tothe fact that 12 or 14 employees had complained to him that they werebeing threatened by union organizers.Although the evidence showed 302NATIONAL LABORRELATIONS BOARDthat Cronin was very friendly with his employees, that he passedthrough the factory daily, addressed the workers by their first namesand inquired about their families, he could not identify any of the em-ployees who complained of the threats. The threats, he testified, werenot the kind that were "accompanied with a gun" but were statementsby C. I. O. organizers that the employees would lose their jobs if theydid not join the union.On or about September 7 Cronin went to L. L. Balleisen. the in-dustrial secretary of the Brooklyn Chamber of Commerce, of whichthe respondent had been a member for several years.Cronin dis-cussed with Balleisen, whom he had known for some time, the dis-turbance and unrest among the employees at the respondent's pl:, nt.Balleisen showed Cronin several contracts which the other firms inBrooklyn had with their employees and had found satisfactory.Cronin looked over several of the contracts and picked out one whichhe thought was fair.Cronin took this contract to his lawyer forexamination and possible redrafting.On September 16 Cronin called a meeting of all the employees,instructing the foremen to send them to the second floor of the plant.The meeting began at 1: 30 p. in., and no more work was done thatday, although the employees received full pay. Cronin, reading froma memorandum, stated that since many of the employees had askedhim about their rights under the Act, and since the C. I. O. hadnotified him that it represented a majority of the workers in the plant,"we are desirous of clarifying one or two points."Cronin then ad-vised the employees that they had the right to bargain collectively;stated his anxiety that they exercise this right and that he believedin it; and pointed out that the respondent had always had pleasantand peaceful relations with its employees, that it had always triedto be fair and just, and that no one desired any trouble or interruptionof work. Cronin then read :We are, therefore, going to make a suggestion to you whichyou may or may not accept as you see fit.We would be pleasedto bargain collectively with a group of your fellow workers ofyour own choosing, provided a majority of our employees sodesire.If you elect and choose such a committee, we would beglad to negotiate and enter into a written contract with thisCommittee on your behalf, and with each of you individually.Cronin then stated that "we have no objections to your being in aunion or not, as you see fit" and that the respondent could notdiscriminate because of union activities or membership.He an-nounced, however, that while the respondent would enter into a con-tract with its own employees, it would not have a closed shop or sign DECISIONS AND ORDERS303a contract with any union, since that would be "contrary to the bestinterests of the Company and the employees" and the Act did notrequire it.Cronin further read that the contract which the respond-ent would negotiate with the committee would cover rates of pay,hours of work, "no lockouts or strikes," and peaceful settlement ofall disputes by mediation or arbitration.He concluded by pointingout the follies of a strike, and stated :No employee has to join a union in.order to work for FannyFarmer Candy Shops now or hereafter. No employee need paymoney or tribute to anyone in order to work for Fanny FarmerCandy Shops now or hereafter. Do not be misled by what youmay hear from outsiders or fellow workers, as to the positionand policy of the Company. No one except the Management isauthorized to speak for the company.After reading this statement, Cronin told the group that if a ma-jority favored its contents, he should be notified.He then left theroom, leaving behind mimeographed copies of his statement.Theemployees then gathered in groups to discuss the matter, and, ac-cording to Cronin, between 1: 45 and 2:45 p. m.-or between 15 and75 minutes after the meeting had originally begun-Cronin was noti-fied that a majority favored his plan.The method of determiningthe majority does not appear from the record, but there was no for-mally conducted meeting and no secret vote.On receiving the notification, Cronin suggested that each depart-ment elect its own representatives.He sent to each department a type-written letter, with appropriate blanks for the signatures of thecommitteemen and the signatures of the individual employees.Thisletterwas a notification to Cronin that the employees had elected acommittee and authorized it to enter into a contract provided the con-tract"containssubstantiallytheprovisionsoutlinedby themanagement."Each department, in the presence of its foreman, then discussed thesituation generally and nominated representatives.The committee-men were chosen by secret ballot, after which the letter, above re-ferred to, was passed around to the employees to sign. The letter wassigned "practically 100 per cent," each man signing in full view ofthe others.Although one witness testified that the letters were notsigned until 4 p. in. or after, Cronin himself stated at the hearingthat they were returned to him signed at 3 p. in.The following day, September 17, the 7 committeemen, including aforeman, who had been elected, met with Cronin in his office. Croninvariously estimated the length of the meeting as 30 minutes and anhour and three quarters.That the negotiations were perfunctory 304NATIONALLABOR RELATIONS BOARDappear from Cronin's own testimony.The only demands made bythe committee were for 4 weeks' vacation, honeymoons with pay, andtime and a third for overtime. The last request was granted. Croninhimself testified that the committeemen were "in fact, acting indi-vidually."The contract, previously prepared, according to Cronin,by himself and his counsel, was then signed by the Committee.TheCommittee has not met since.A few days later, copies of the contract were given to the commit-teemen to distribute among the individual employees.These weresigned by practically all the employees.The contract, after reciting that it is the result of collective bar-gaining and that it is between the respondent and the Committee and"each and every one of the employees," provides for the continuance ofexisting pay and hours of work, and time and a third for overtime.The employer agreed not to cause a lock-out if the employees observedthe contract. In return, by paragraph fourth,,"The Employees agreethat henceforth and during the entire period of this agreement toJune 1, 1942, they or any of them will not go on strike." By para-graph fifth it was provided that the employees were free to join orrefrain from joining any union, and that :The Employees . . . shall not and have not the right to de-mand a closed shop or a signed agreement by the Employer withthe Union.This does not in any way restrain the Employeesfrom having a union representing them or advising them in col-lective bargaining, and the Employer has the absolute and un-qualified right to hire or discharge any Employee or Employeesregardless of his or their affiliation or non-affiliation with anyunion, except because of legitimate union activities conducted'outside of company time or company property or because of affil-iationwith any union.Discharges are not, however, to be the subject of arbitration and arenot to be questioned by the employees.Provisions are included toallow for possible changes in the wage scale.Almost all the employees of the respondent. signed these contractsimmediately.Several employees testified that it was made clear tothem that they did not have to sign, and that they fully understoodthat their jobs were not dependent on their signing.On the otherhand, a few days after the contracts had been distributed, Ironsides,the superintendent, asked Luff, an employee, why he had not signed,and said, "... if you sign a contract and are not making $18 a week,your salary will be raised to $18 and you will receive time and a thirdfor overtime."Luff was then told that he would not receive thesebenefits unless he signed.He then said, "In. that case, I will sign it." DECISIONS AND ORDERS305The entire sequence of events and the methods employed by therespondent bear a close resemblance to those inMatter of David E.Kennedy, Inc.andIsidoreGreenberg.3Although Cronin insistedthat he, with the aid of his counsel, had drafted the statement to theemployees, the "letter" signed by the committeemen and the em-ployees, and the contract, these documents follow to a remarkableextent, and often verbatim, like documents in theKennedycase.TheBoard, in that case, stated that the respondent's course of conductwas calculated to initiate its own form of collective bargaining, todiscourage "outside" employee representation, and impose a contractwhich did not result from the processes of collective bargaining whichthe Act contemplates.These observations are equally applicable tothe instant case.True it is that in the instant case, the respondentinterspersed its statements to the employees more frequently than intheKennedycase with announcements that the employees could joinany outside union they pleased without danger of being discharged.True it is also that there is no evidence of actual threats by the re-spondent to employees other than Luff, to discharge or otherwisepenalize those who did not sign the contract.But it is neverthelessclear that the entire plan was devised, initiated, and organized by therespondent.The evidence fails entirely to show that the setting upof the Committee, or the idea of an inside organization, arose fromthe employees themselves.The statement to the employees of Sep-tember 16 itself establishes that the Committee was the suggestion ofthe respondent.By the statements of September 4 announcing theneedlessness of outside union, by the summoning of "police protec-tion," by the discharges on September 3, 4, and 7, by the statement onSeptember 16 that the respondent would not deal or sign with anoutside union, by the reference on that date to the paying of "tribute"to outside unions, the respondent abundantly indicated to its em-ployees its hostility to outside unions.The clear expression of thishostility, coupled with its wholly gratuitous suggestion, at a meetingin the plant which the employees had to attend, that a committee beformed within the company, left little' actual and unencumberedchoice to the employees.The frequent statements that the employeeswere free to join outside unions disappear before the strength andclarity of Cronin's other statements and conduct.The circumstances surrounding the adoption of the suggested planindicate how far the will of the respondent had been imposed on itsemployees.There was neither time nor opportunity for discussionand expression of opinion.No secret vote was taken to ascertainwhether the employees approved of the plan ; there was no method3 6 N. -L. R. B. 699. For othercaseswhere very similar methods were pursued, and thBoard's conclusions thereon, see the cases there cited 306NATIONAL LABOR RELATIONS BOARDprovided for its rejection.The adoption of the plan, the securingof the "letters," the election of the committeemen, the signing of theletters by the employees, together consumed, according to Cronin, nomore than an hour and a quarter.Of the contract signed by the Committee and the employees, wereiterate what we said in theKennedycase, that itunquestionably did not result from the processes of collectivebargaining which the Act contemplates. It is apparent from therecord that the committee . . . did no more than go through theform of bargaining . . . Its acquiescence without protest .. .to a form of contract which deprived the employees of the rightsguaranteed by the Act confirms our conclusions that the com-mittee acted as the tool of the respondent rather than as therepresentative of the employees.InHatter of Atlas Bag and Burlap Company, Inc.andMiltonRosenberg, Organizer, Burlap cC Cotton Bag Workers Local UnionNo. ^?46i), affiliated with United TextileWorkers Union,4an almostidentical contract, suggested by L. L. Balleisen, was held by the Boardto deprive.each employee who signs it of the right to strike . . . of the rightto demand recognition of any union by the employer, and of theright to question discharges for any reason or no reason regard-less of his affiliation or non-affiliation with any union.Despitethe lip-service rendered by the terms of the contract to the rightof an employee to join any union of his own choosing, the agree-ment deprives each employee subscriber of the fundamentalrights inherent in union affiliation and activity-the right tounion recognition, which means the right to collective bargain-ing, the right to concerted activities for'mutual aid or protection,which is guaranteed to employees in Section 7 of the NationalLabor Relations Act .. . It would be hard to devise a morepatently anti-union or "yellow-dog" contract, or one more dis-couraging to membership in a labor organization.This language is descriptive of the contract in the instant case.We find that the respondent, by its activities described above, hasinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act; has dominated andinterfered with the formation and administration of the CollectiveBargaining Committee of the Employees of Fanny Farmer CandyShops, Inc., and has contributed support to it; and by such conducthas discouraged union membership.We further find that the con-tracts described above are invalid and of no effect.41 N. L R.B. 292. DECISIONS AND ORDERSIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE307We find that the activities of the respondent set forth in SectionIII above, occurring in connection with its operations described inSection I above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerce, and thefree flow of commerce.THE REMEDYHaving found that the respondent has dominated and interferedwith the formation and administration of the Collective BargainingCommittee of the Employees of Fanny Farmer Candy Shops, Inc.,and has contributed support to it, and that the Committee is incapableof serving the respondent's employees as their genuine representativefor the purposes of collective bargaining, we will, in order to effectu-ate the policies of the Act, order the respondent to withdraw allrecognition from the Committee and to disestablish it as representa-tive of any of respondent's employees for the purpose of dealing withthe respondent concerning grievances, labor disputes, rates of pay,wages, hours of employment, or conditions of work.Since we have found that the contracts signed by the Committeeand the individual employees are invalid and of no effect, we willorder the respondent to cease giving any effect to them.We will alsoorder the respondent to desist from in any manner interfering with,restraining, and coercing its employees in the exercise of the rightsguaranteed by Section 7 of the Act.We have found that the respondent discharged and refused to rein-state David Sari, Anna Caputo, and Edward Nelson because of theirunion activities.Since their discharges constitute an unfair laborpractice, we will order the respondent to offer them reinstatement andto make them whole for any loss of pay they have suffered by reasonof their respective discharges by payment to each of them of a sumequal to the amount which he or she normally would have earned aswages from the date of his or her discharge to the date of the offer ofreinstatement less his net earnings 5 during said period.Since wehave also found that the respondent discriminatorily discharged Vic-tor Barbieri, Michael Rizzutto, Francis Haigney, and Frances Stallonefor union activities, we will order the respondent to make them wholefor any loss of pay they may have suffered during the period from thedate of their discharge to the date of their reinstatement, by payment5By netearnings"ismeant earnings,less expenses,such astransportation, room, andboard, incurred by an employee in connection with obtaining work and working elsewherethan for the respondent, which would not have been incurred but for his unlawful dischargeand the consequent necessity of his seeking employment elsewhere.SeeMatter of CrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners of America, Lumberand Sawmill Workers Union, Local 2590, 8 N. LR B 440 308NATIONAL LABOR RELATIONS BOARDto each of them of a sum computed in the manner set forth above, ex-cept that in the case of Francis Haigney, the period between Septem-ber 12 and September 19, inclusive, shall not be considered in com--puting the amount of his back pay.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.The Committee for Industrial Organization, and the CollectiveBargaining Committee of the Employees of Fanny Farmer CandyShops, Inc., are labor organizations within the meaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employmentof David Sari, Victor Barbieri, Michael Rizzutto, Francis Haigney,Anna Caputo, Frances Stallone, and Edward Nelson, and each ofthem, thereby discouraging membership in a labor organization, the-respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (3) of the Act.3.By dominating and interfering with the formation and adminis-tration of the Collective Bargaining Committee of the Employees ofFanny Farmer Candy Shops, Inc:, and by contributing support to it,the respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (2) of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) of-the Act.6.The respondent by discharging George Galea and Joseph Damelio,has not engaged in unfair labor practices within the meaning of Sec-tion 8 (1) and (3) of the Act.ORDERUpon the basis of the findings of fact and conclusions of law andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,Fanny Farmer Candy Shops, Inc., Brooklyn, New York, and its offi-cers, successors, and assigns shall:1.Cease and desist from :(a)Dominating or interfering with the administration of the Col-lectiveBargaining Committee of the Employees of Fanny FarmerCandy Shops, Inc., or with the formation or administration of any DECISIONS AND ORDERS309other labor organization of its employees,and from contributing sup-port to the Collective Bargaining Committee of the Employees ofFanny Farmer Candy Shops, Inc., or any other labor organizationof its employees ;(b)Discouraging membership in United Candy and ConfectioneryWorkers Union, Local No. 606, or any other labor organization of itsemployees by discharging, laying off, refusing to reinstate,or other-wise discriminating against its employees in regard to hire and tenure,of employment, or any term or condition of employment;(c)Giving effect to the contracts made with the Collective Bargain-ing Committee of the Employees of Fanny Farmer Candy Shops, Inc.,on September 17, 1937, and to the individual contracts made with theemployees thereafter;(d) In any other manner interfering with, restraining,or coercingits employees in the exercise of their rights to self-organization, toform,join,or assist labor organizations,tobargain collectivelythrough representatives of their own choosing,and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection,as. guaranteed in Section7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policiesof the Act :(a)Offer Anna Caputo, Edward Nelson, and David Sari, imme-diate and full reinstatement to their former,or substantially equiv-alent, positions without prejudice to their seniorityand other rightsand privileges ;(b)Make whole Anna Caputo, Edward Nelson, and David Sari,for any loss of pay they have suffered by reason of the respondent'sdiscriminatory acts, by payment to each of them of a sum of moneyequal to' that which each would normally have earned as wages fromthe date of his or her discharge to the date of the respondent's offerof reinstatement less his or her net earnings a during said period;(c)Make whole Michael Rizzutto,Frances Stallone,and VictorBarbieri for any loss of pay they have suffered by reason of the re-spondent's discriminatory acts, by payment to each of them of a sumof money equal to that which each would normally have earned fromthe date of his or her discharge to the date of the respondent's offer ofreinstatement less his'or her net earnings 6 during said period;(d)Make whole Francis Haigney for any loss of pay he has suf-fered by reason of the respondent's discriminatoryacts by payment tohim of a sum equal to that which he would have earned from thedate of his discharge to September 11, 1937,inclusive,and- from Sep-tember 20, 1937,to the date of the respondent's offer of reinstatementless his net earnings 6 during said periods;° See footnote 5.147841-39-vol 10--21 310NATIONAL LABOR RELATIONS BOARD-(e)Withdraw all recognition from the Collective BargainingCommittee of the Employees of Fanny Farmer Candy Shops, Inc.,as a representative of any of its employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, rates ofpay, wages, hours of employment, or other conditions of work, andcompletely disestablish the Collective Bargaining Committee of theEmployees of Fanny Farmer Candy Shops, Inc., as such representa-tive ;(f)Personally inform in writing each of its employees who hasentered into the individual contract of employment, that the obtain-ing of such contract by the respondent constituted an unfair laborpractice within the meaning of the National Labor Relations Act,that therefore the respondent is obliged to discontinue such contractas a term or condition of employment and to desist from in anymanner enforcing or attempting to enforce such contract, and thatsaid contract is void and of no effect;(g) Immediately post notices in conspicuous places throughout itsplant and maintain such notices for a period of at least thirty (30)consecutive days,,stating (1) that the respondent will cease and desistin the manner aforesaid; (2) that the respondent withdraws andwill refrain from all recognition of the Collective Bargaining Com-mittee of the Employees of Fanny Farmer Candy Shops, Inc., as arepresentative of any of its employees and completely disestablishit as such representative; and (3) that the contract made with theCollective Bargaining Committee of the Employees of Fanny FarmerCandy Shops, Inc., on September 17, 1937, and the individualcontractsmade with its employees thereafter are void and of noeffect;(h)Notify the Regional Director for the Second Region in writ-ing within ten (10) days from the date of this Order what steps therespondent has taken to comply therewith.AND rr Is FURTHER ORDERED that the complaint in so far as it allegesthat the respondent has discouraged membership in a labor organiza-tion by discrimination in regard to the hire and tenure of employ-ment of George Galea and Joseph Damelio be, and it hereby is,dismissed.